DETAILED ACTION
Claims 40 - 58 have been presented for examination.  Claims 40, 45, 51 and 54 are currently amended.  Claims 1 – 39 are cancelled.
The instant Office Action is in response to the amendments dated 05/31/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Rejections under 35 U.S.C. § 103
Applicant’s arguments have been fully considered, however the Office does not consider them to be persuasive.

Applicant argues: “Applicant respectfully submits that the Office has not articulated a reason why a person skilled in the art would combine the prior art references, does not have adequate evidentiary basis for that finding, and has not provided a satisfactory explanation for the motivation finding that includes an express and rational connection with the evidence presented. See In re NuVasive, Inc., 842 F.3d 1376, 1382 (Fed. Cir. 2016).”

Applicant asserts the obviousness rejection is deficient in one or more ways.  The requirements for an obviousness rejection are discussed in MPEP 2141.  Examiner notes that each obviousness rejection provides an explicit teaching by one or more of the relied upon references for the motivation to combine, and Applicant has not presented any arguments how the provided teaching and/or motivation is deficient (see MPEP 2141(III)(G) “Some teaching, suggestion, or motivation in the prior art that would have lead one of ordinary skill to modify the prior art reference to combine prior art reference teaching to arrive at the claimed invention”).  Examiner further notes that the factual basis of the obviousness rejection is explicitly articulated in the rejection by mapping specific claim limitations to specific portions of the relied upon references, and Applicant has not presented any arguments how the mapping is deficient.  Therefore, Applicant’s arguments are not persuasive.

Applicant argues: “Applicant respectfully submits that the combined references fail to teach or suggest all claimed limitations, as is required. See Ex parte H. Garrett Wada et al., pp. 7, Appeal No. 2007-3733 (BPAI January 14, 2008).  For example, Applicant respectfully submits that Mueller in view of the other references fails to teach, or even suggest … [claim language] … Claim 40 (as previously presented). Applicant respectfully submits that Mueller, even if combinable with Slafer, Carpino, Spangelo, Zhafa, or Benedetti, fails to overcome the deficiencies of Mueller.” (emphasis added)

	Applicant alleges that Mueller does not overcome the deficiencies of Mueller (see emphasis in Applicant’s remarks above).  The requirements for an obviousness rejection are discussed in MPEP 2141.  Applicant does not specifically argue how Mueller does not teach the specific limitations.  Therefore, Applicant’s arguments are not persuasive.

Applicant argues: “For example, in response to the Office's assessment on page 4 of the Non-final Office Action that it is appropriate to analyze the metes and bounds of the recited "satellite" to determine the claim scope, especially since the claims do not explicitly exclude a "launch vehicle", the Applicant has limited the independent claims further to clearly distinguish the invention compared to the cited prior art (Mueller). By including that the satellite is a secondary payload of a launch vehicle, there is now no ambiguity as to whether a satellite is or is not a launch vehicle - it is now very clearly different to a launch vehicle. The satellite is now clearly the secondary payload (as argued in our previous response). Thus, even if the "launcher" in the independent claims may have been previously been able to be mapped onto the launch vehicle of Mueller, which Applicant respectfully disagrees with, it is now clear that the satellite in the independent claims cannot be mapped onto the launch vehicle of Mueller. Instead, it is now clear that the satellite in our invention is a secondary payload of the launcher.” (emphasis added in bold and bold-underline)

Applicant appears to argue that the amended claim(s) excludes a “launch vehicle” from being a “satellite” since it includes “that the satellite is a secondary payload of a launch vehicle” (see emphasis in Applicant’s arguments above).  The requirements for giving claim terms their plain are discussed in MPEP 2111.01.  Examiner notes that all claim terms must be given their plain meaning unless such meaning is inconsistent with the specification, that it is improper to import claim limitations from the specification, and that the only exception to giving terms their ordinary and customary meaning are when Applicant clearly sets forth a special definition or the specification clearly disavows the full scope of the claim scope.  A review of the specification did not find any special definitions or clearly disavowal of the full scope of any claim terms.  Therefore, the amended portion does not change the plain meaning of the features “satellite” and “launch vehicle”, and would not by itself transform the “satellite” to exclude a launch vehicle and vice versa.  As discussed in a previous Office Action, any object which is in orbit around the Earth is a “satellite” (i.e. the Moon is a satellite) (see Non-Final Rejection dated 12/28/2021, Page 5 “More specifically, a ‘satellite’ reasonably encompasses anything that is in orbit around the Earth (see Wikipedia (satellite) ‘In the context of spaceflight, a satellite is an object that has been intentionally placed into orbit. These objects are called artificial satellites to distinguish them from natural satellites such as Earth's Moon.’)”.  Therefore a launch vehicle can also be a satellite to the extent that it is in orbit.  Indeed, Mueller explicitly teaches an orbiting launch vehicle comprising a secondary payload, where said launch vehicle is more than merely a rocket (Mueller (562) Abstract the launch vehicle is an orbital vehicle comprising experiment trays having a standardized connection for the secondary experiments (a secondary payload of a launch vehicle) “The experimenter utilizes uniform experiment trays having a uniform connector for connection to an experiment management unit mounted on the orbital vehicle. … A commercial transportation system to and from orbit delivers a primary payload and provides a 24-hour return cycle for the internal secondary experiments, which provide a quick confirmation of technical experiment exposure to space and quick re-flight opportunities” (emphasis added)).  Therefore Applicant’s arguments are not persuasive.

Applicant appears to argue that the amended “for launching as a secondary payload of a launch vehicle” limits the recited “satellite” to being “a secondary payload of a launch vehicle”.  The requirements for the broadest reasonable interpretation are discussed in MPEP 2111.  Examiner notes that the amended “for launching as a secondary payload of a launch vehicle” can also be reasonably interpreted as further limiting the “developing and testing a payload” in claim 40, or “developing and testing of a payload” in claim 45, or “development and testing of a payload” in claim 51 since these are the steps/actions which are ultimately being further limited.  Looking at the claim language itself, and without reading limitations from the specification, the recited “for launching as a secondary payload of a launch vehicle” reasonably modifies the “a payload” since they are both referring to a payload (i.e. a secondary payload as contrasted with a primary payload of a launch vehicle).  Further, it is reasonable that “for a satellite …” and “for launching …” both further limit the same preceding steps/actions of “developing and testing a payload” in a parallel manner, even though they are written sequentially, since claims are written as a single sentence (see MPEP 608.01(m) “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.”), and since launching a development/testing payload for a satellite as a secondary payload of a launch vehicle is advantageous (Mueller (562) Abstract “A commercial transportation system to and from orbit delivers a primary payload and provides a 24-hour return cycle for the internal secondary experiments, which provide a quick confirmation of technical experiment exposure to space and quick re-flight opportunities” (emphasis added)), and since the launch vehicle can be a satellite (see previous remarks).  Therefore Examiner respectfully disagrees that the satellite is limited to being a secondary payload of a launch vehicle under the broadest reasonable interpretation and without reading limitations from the specification.  Therefore Applicant’s arguments are not persuasive.

Applicant argues: “Now that the distinction between "launcher" and "satellite" is made clear, it is asserted that our previous arguments ought to be re-assessed by the Office. These are essentially re-iterated below for your convenience, as the arguments remain relevant.” (emphasis added)

	Applicant argues that all of the remaining arguments are “essentially re-iterated below for [] convenience”.  Applicant’s arguments regarding the amended “for launching as a secondary payload of a launch vehicle” are not persuasive (see previous remarks).  Applicant’s re-iterated arguments would be essentially address in one or more previous Office Actions (see relevant previous Office Action).  Therefore Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 40, 45 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (US 2004/0188562) (henceforth “Mueller (562)”) in view of Slafer, L. “Use of Hardware-in-the Loop Simulation for Spacecraft Mission Preparation, Planning and Support” (henceforth “Slafer”).  Muller (562) and Slafer are analogous art since they are in the same field of satellite payload testing or simulation, and since they solve the same problem of verifying a payload design.

With regard to claim 45, Mueller (562) teaches an apparatus for development and testing of a payload for a satellite prior to sending the payload to a satellite launcher to be integrated with the satellite for launching as a secondary payload of a launch vehicle, the apparatus comprising: (Mueller (562) Paragraph 61 - 63 a simulator is used to simulate the entire experiment on orbit (a payload for a satellite), and also allows for testing and modifying the experiment (development and testing) in a laboratory (prior to sending the payload to a satellite launcher to be integrated with the satellite) “The EMU simulator 72 will have a pre-loaded Mission Timeline, so the experimenter can simulate a full mission sequence … In contrast, the EMU simulation software 94 permits testing in the laboratory and provides an opportunity to modify the experiment up to a point much closer to launch time than conventional space vehicles”, and Paragraph 29 the experiment is transported to orbit (a payload for a satellite) “The present invention includes the sale, integration, transport to orbit, exposure in orbit and return of various internal support hardware and experiments as a service”, and Paragraph 47 “EMU simulation is particularly useful for ground simulations during the design and preparation of experimental packages”, and Abstract the launch vehicle is an orbital vehicle comprising experiment trays having a standardized connection for the secondary experiments (for launching as a secondary payload of a launch vehicle) “The experimenter utilizes uniform experiment trays having a uniform connector for connection to an experiment management unit mounted on the orbital vehicle. … A commercial transportation system to and from orbit delivers a primary payload and provides a 24-hour return cycle for the internal secondary experiments, which provide a quick confirmation of technical experiment exposure to space and quick re-flight opportunities”)
a payload interface operable to connect to the payload; and wherein the payload interface is configured to supply both data and power to the payload from a data interface module and a power interface module, (Mueller (562) Paragraph 69 “Experiment Management Unit (EMU) 30 (see FIGS. 1 and 6) on space vehicle 26 provides each experiment in an ECOBOX 20 with 28 VDC power, data recording for analog sensors, digital data recording through an RS-422 interface, TTL-compatible discrete digital control signals, and access to the K-1, 1553B avionics data bus in shadow mode.”)
a communication link, operable to couple payload and an apparatus with a computer; wherein the apparatus is operable to emulate one or more subsystems of the satellite, such that the behaviour of the payload when connected to the apparatus via the payload interface and communication link is the same as when in the satellite, (Mueller (562) Paragraph 58 the EMU simulator provides communications data to the experiment (couple payload and apparatus) in the same manner as in the actual launch vehicle “The EMU simulator side connector 70 provides the same discrete, or separate signal or status message of communications data, power, power conditioning, data recording, data compression, and other services simulated from space launch vehicle 26 to various ECOBOX 20 units being tested prior to launch.”, and Paragraph 61-62 the operation of the payload is the same with the EMU simulator as with the actual launch vehicle (such that behavior of the payload is the same as when in the satellite) “The EMU simulator software 94 can simulate the entire flight profile and permit the experimenter to simulate the entire experiment in the laboratory well before flight time”, and Paragraph 103 the connected EMU simulator could use a personal computer processor (couple apparatus with a computer), where the payload would also be connected to the computer through the apparatus “The programmable EMU 30 utilizes a PowerPC 603e processor and a VxWorks real-time operating system”)
wherein the data interface module and power interface module are operable to be controlled by a computer-implemented method performed by a computer program product to simulate conditions that the payload may undergo in the satellite when the satellite is in orbit, wherein the computer-implemented method comprises: simulating one or more conditions of the satellite on a space mission; (Mueller (562) Paragraph 61-63 software is used (a computer program product) to simulate the entire experiment on orbit (simulating one or more conditions on orbit on a space mission) “The EMU simulator software 94 can simulate the entire flight profile and permit the experimenter to simulate the entire experiment in the laboratory well before flight time”, and Paragraph 103-104 the simulation is performed from pre-loaded information and could use a personal computer processor (a computer-implemented method) “The programmable EMU 30 utilizes a PowerPC 603e processor and a VxWorks real-time operating system … The EMU simulator 72 will have a pre-loaded Mission Timeline, so the experimenter can simulate a full mission sequence”, and Paragraph 29 the experiment is transported to orbit (a payload for a satellite) “The present invention includes the sale, integration, transport to orbit, exposure in orbit and return of various internal support hardware and experiments as a service”, and Paragraph 47 “EMU simulation is particularly useful for ground simulations during the design and preparation of experimental packages”)
whereby the behavior of the payload under the simulated conditions can be monitored and the payload operated, (Mueller (562) Paragraph 58 the EMU simulator includes the connectors for data recording, where the EMU simulator can simulate an entire experiment (payload under simulated conditions can be monitored) “The EMU simulator side connector 70 provides the same discrete, or separate signal or status message of communications data, power, power conditioning, data recording, data compression, and other services simulated from space launch vehicle 26 to various ECO BOX 20 units being tested prior to launch”, and Paragraph 57 experiments receive timing signals and power control (whereby the payload operated) “The operation of the EMU is controlled by a control system 49, to provide the necessary timing for experiments, power control, signal buffering data storage and the like.”)
wherein the computer-implemented method comprises: 
controlling the payload to undergo a simulation comprising said one or more simulated conditions; and (Mueller (562) Paragraph 104 desired mission sequence steps can be performed through the EMU simulator on the experiment (controlling the payload to under a simulation) “The EMU simulator 70 mimics all physical and functional interfaces of the EMU 30. It will include a launch vehicle electrical interface plug and experiment-specific software to verify power, command discrete, 1553B avionics bus, and data recording interfaces. The EMU simulator 72 will have a pre-loaded Mission Timeline, so the experimenter can simulate a full mission sequence.”)
monitoring the payload to determine its behaviour while undergoing the one or more simulated conditions, (Mueller (562) Paragraph 116 experimental results are verified, where it is implicit that the results are monitored during the experiment “Using the EMU simulator 72 provided by Kistler, the experimenter shall verify the experiment meets its functional requirements when connected to a 1553B interface specified in the ICD”)

Mueller (562) does not appear to explicitly disclose: wherein the computer program product provides a user interface which controls the payload in the satellite in the simulation of the space mission, and wherein the same user interface is used to provide actual control of the payload in the satellite on the actual space mission.

However Slafer teaches:
a program product provides a user interface which controls a payload in a satellite in a simulation of a space mission, and wherein the same user interface is used to provide actual control of the payload in the satellite on the actual space mission. (Slafer Page 4, Left commands are entered through a user interface (user interface with controls the payload) “Uplink configuration commands are entered through the DSS user interface and change telemetered unit states appropriately”, Page 7, Right the communications payload is part of the simulation “The GSMST system expands the basic MST to incorporate the DSS to simulate the … payload; and provides the capability to interface the complete simulator to a ground station emulator”, and Page 10, Right an actual ground environment can be used (same user interface is used) “During this phase the sequential transitions between control modes was exercised using the actual ground environment”, and Page 11, Left various simulated mission operations can be performed (on the actual space mission) “The high fidelity simulation capabilities of the GSMST supported real-time rehearsals which involved verifying all geosynchronous transfer orbit activities, including ground attitude determination, maneuver planning and execution, and mission timeline validation.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the experiment simulator disclosed by Mueller (562) with the dynamic satellite simulator user interface disclosed by Slafer.  One of ordinary skill in the art would have been motivated to make this modification in order to provide training for operators (Slafer Page 11, Left “The high fidelity simulation capabilities of the GSMST supported real-time rehearsals which involved verifying all geosynchronous transfer orbit activities, including ground attitude determination, maneuver planning and execution, and mission timeline validation.)

With regard to claim 40, Mueller (562) teaches a non-transitory computer program product configured when executed on a computer to perform a computer-implemented method of developing and testing a payload for a satellite for launching as a secondary payload of a launch vehicle, the method comprising: (Mueller (562) Paragraph 61 - 63 software is used (a computer program product) to simulate the entire experiment on orbit “The EMU simulator software 94 can simulate the entire flight profile and permit the experimenter to simulate the entire experiment in the laboratory well before flight time … In contrast, the EMU simulation software 94 permits testing in the laboratory and provides an opportunity to modify the experiment up to a point much closer to launch time than conventional space vehicles”, and Paragraph 103-104 the simulation is performed from pre-loaded information and could use a personal computer processor (a computer-implemented method) “The programmable EMU 30 utilizes a PowerPC 603e processor and a VxWorks real-time operating system … The EMU simulator 72 will have a pre-loaded Mission Timeline, so the experimenter can simulate a full mission sequence”, and Paragraph 29 the experiment is transported to orbit (a payload for a satellite) “The present invention includes the sale, integration, transport to orbit, exposure in orbit and return of various internal support hardware and experiments as a service”, and Abstract the launch vehicle is an orbital vehicle comprising experiment trays having a standardized connection for the secondary experiments (for launching as a secondary payload of a launch vehicle) “The experimenter utilizes uniform experiment trays having a uniform connector for connection to an experiment management unit mounted on the orbital vehicle. … A commercial transportation system to and from orbit delivers a primary payload and provides a 24-hour return cycle for the internal secondary experiments, which provide a quick confirmation of technical experiment exposure to space and quick re-flight opportunities”)
simulating one or more conditions of the satellite on a space mission; (Mueller (562) Paragraph 61 - 63 software is used to simulate the entire experiment on orbit (simulating one or more conditions on a space mission), and also allows for testing and modifying the experiment (development and testing) in a laboratory “The EMU simulator software 94 can simulate the entire flight profile and permit the experimenter to simulate the entire experiment in the laboratory well before flight time … In contrast, the EMU simulation software 94 permits testing in the laboratory and provides an opportunity to modify the experiment up to a point much closer to launch time than conventional space vehicles”)
controlling the payload to undergo a simulation comprising said one or more simulated conditions; and (Mueller (562) Paragraph 104 desired mission sequence steps can be performed through the EMU simulator on the experiment (controlling the payload to under a simulation) “The EMU simulator 70 mimics all physical and functional interfaces of the EMU 30. It will include a launch vehicle electrical interface plug and experiment-specific software to verify power, command discrete, 1553B avionics bus, and data recording interfaces. The EMU simulator 72 will have a pre-loaded Mission Timeline, so the experimenter can simulate a full mission sequence.”)
monitoring the payload to determine its behaviour while undergoing the one or more simulated conditions, (Mueller (562) Paragraph 116 experimental results are verified, where it is implicit that the results are monitored during the experiment “Using the EMU simulator 72 provided by Kistler, the experimenter shall verify the experiment meets its functional requirements when connected to a 1553B interface specified in the ICD”)

Mueller (562) does not appear to explicitly disclose: wherein the computer program product provides a user interface which controls the payload in the satellite in the simulation of the space mission, and wherein the same user interface is used to provide actual control of the payload in the satellite on the actual space mission.

However Slafer teaches:
a program product provides a user interface which controls a payload in a satellite in a simulation of a space mission, and wherein the same user interface is used to provide actual control of the payload in the satellite on the actual space mission (Slafer Page 4, Left commands are entered through a user interface (user interface with controls the payload) “Uplink configuration commands are entered through the DSS user interface and change telemetered unit states appropriately”, Page 7, Right the communications payload is part of the simulation “The GSMST system expands the basic MST to incorporate the DSS to simulate the … payload; and provides the capability to interface the complete simulator to a ground station emulator”, and Page 10, Right an actual ground environment can be used (same user interface is used) “During this phase the sequential transitions between control modes was exercised using the actual ground environment”, and Page 11, Left various simulated mission operations can be performed (on the actual space mission) “The high fidelity simulation capabilities of the GSMST supported real-time rehearsals which involved verifying all geosynchronous transfer orbit activities, including ground attitude determination, maneuver planning and execution, and mission timeline validation.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the experiment simulator disclosed by Mueller (562) with the dynamic satellite simulator user interface disclosed by Slafer.  One of ordinary skill in the art would have been motivated to make this modification in order to provide training for operators (Slafer Page 11, Left “The high fidelity simulation capabilities of the GSMST supported real-time rehearsals which involved verifying all geosynchronous transfer orbit activities, including ground attitude determination, maneuver planning and execution, and mission timeline validation.)

With regard to claim 54, Mueller (562) teaches a computer-implemented method of developing and testing a payload for a satellite prior to integrating the payload to a satellite launcher for launching as a secondary payload of a launch vehicle, the method comprising: simulating one or more conditions of a satellite on a space mission; (Mueller (562) Paragraph 103-104 the simulation is performed from pre-loaded information and could use a personal computer processor (a computer-implemented method) “The programmable EMU 30 utilizes a PowerPC 603e processor and a VxWorks real-time operating system … The EMU simulator 72 will have a pre-loaded Mission Timeline, so the experimenter can simulate a full mission sequence”, and Paragraph 29 the experiment is transported to orbit (a payload for a satellite) “The present invention includes the sale, integration, transport to orbit, exposure in orbit and return of various internal support hardware and experiments as a service”, and Paragraph 47 “EMU simulation is particularly useful for ground simulations during the design and preparation of experimental packages”, and Paragraph 61 - 63 a simulator allows for testing and modifying the experiment (development and testing) in a laboratory (prior to sending the payload to a satellite launcher to be integrated with the satellite) “The EMU simulator 72 will have a pre-loaded Mission Timeline, so the experimenter can simulate a full mission sequence … In contrast, the EMU simulation software 94 permits testing in the laboratory and provides an opportunity to modify the experiment up to a point much closer to launch time than conventional space vehicles”, and Abstract the launch vehicle is an orbital vehicle comprising experiment trays having a standardized connection for the secondary experiments (for launching as a secondary payload of a launch vehicle) “The experimenter utilizes uniform experiment trays having a uniform connector for connection to an experiment management unit mounted on the orbital vehicle. … A commercial transportation system to and from orbit delivers a primary payload and provides a 24-hour return cycle for the internal secondary experiments, which provide a quick confirmation of technical experiment exposure to space and quick re-flight opportunities”)
controlling a payload to undergo a simulation comprising said one or more simulated conditions; and (Mueller (562) Paragraph 104 desired mission sequence steps can be performed through the EMU simulator on the experiment (controlling the payload to under a simulation) “The EMU simulator 70 mimics all physical and functional interfaces of the EMU 30. It will include a launch vehicle electrical interface plug and experiment-specific software to verify power, command discrete, 1553B avionics bus, and data recording interfaces. The EMU simulator 72 will have a pre-loaded Mission Timeline, so the experimenter can simulate a full mission sequence.”)
monitoring the payload to determine its behaviour while undergoing the one or more simulated conditions, (Mueller (562) Paragraph 116 experimental results are verified, where it is implicit that the results are monitored during the experiment “Using the EMU simulator 72 provided by Kistler, the experimenter shall verify the experiment meets its functional requirements when connected to a 1553B interface specified in the ICD”)

Mueller (562) does not appear to explicitly disclose: wherein the controlling of the payload in the satellite in the simulation of the space mission is performed by a user interface which also provides actual control of the payload in the satellite on the actual space mission.

However Slafer teaches:
a program product provides a user interface which controls a payload in a satellite in a simulation of a space mission, and wherein the same user interface is used to provide actual control of the payload in the satellite on the actual space mission (Slafer Page 4, Left commands are entered through a user interface (user interface with controls the payload) “Uplink configuration commands are entered through the DSS user interface and change telemetered unit states appropriately”, Page 7, Right the communications payload is part of the simulation “The GSMST system expands the basic MST to incorporate the DSS to simulate the … payload; and provides the capability to interface the complete simulator to a ground station emulator”, and Page 10, Right an actual ground environment can be used (same user interface is used) “During this phase the sequential transitions between control modes was exercised using the actual ground environment”, and Page 11, Left various simulated mission operations can be performed (on the actual space mission) “The high fidelity simulation capabilities of the GSMST supported real-time rehearsals which involved verifying all geosynchronous transfer orbit activities, including ground attitude determination, maneuver planning and execution, and mission timeline validation.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the experiment simulator disclosed by Mueller (562) with the dynamic satellite simulator user interface disclosed by Slafer.  One of ordinary skill in the art would have been motivated to make this modification in order to provide training for operators (Slafer Page 11, Left “The high fidelity simulation capabilities of the GSMST supported real-time rehearsals which involved verifying all geosynchronous transfer orbit activities, including ground attitude determination, maneuver planning and execution, and mission timeline validation.)

Claims 41 – 42 and 55 – 57 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (562) in view of Slafer, and further in view of Corpino et al. “Verification of a CubeSat via Hardware-in-the-Loop Simulation” (henceforth “Corpino”).  Muller (562), Slafer and Corpino are analogous art since they are in the same field of satellite payload testing or simulation, and since they solve the same problem of verifying a payload design.

With regard to claim 41, Mueller (562) in view of Slafer teaches all the elements of the parent claim 40, and does not appear to explicitly disclose: wherein performance data from real subsystems of the satellite from orbit and ground tests is used as the simulated conditions.

However Corpino teaches:
wherein performance data from real subsystems of a satellite from orbit and ground tests is used as simulated conditions (Corpino Page 2812, Left voltage and current from solar cells are computed based on simulated external space environment using data to behave as the real solar cells (performance data is used as the simulated conditions), where more data would lead to a more real modeling (from orbit and ground tests), and where the simulated satellite altitude or sun position or thermal condition would be similar to the orbit data (performance data from real subsystems from orbit) “The simulator has been designed according to the principle that any simulated system should behave as the real one, … The simulated satellite’s equipment is: 1) Solar panels and EPS temperature sensors. Their models have been developed from data according to [26]. Using the simulated information of sun position, satellite attitude, and thermal conditions, the voltage and current supplied by each panel are computed.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the experiment simulator disclosed by Mueller (562) in view of Slafer with the method of modeled a power provided based on the combination of data and simulated space environment parameters disclosed by Corpino.  One of ordinary skill in the art would have been motivated to make this modification in order to more accurately model the on-orbit response of the payload (Corpino Page 2812, Left “The simulator has been designed according to the principle that any simulated system should behave as the real one”).

With regard to claim 42, Mueller (562) in view of Slafer teaches all the elements of the parent claim 40, and does not appear to explicitly disclose: wherein the computer program product when executed on a computer provides a mission simulator for a user to select a plurality of mission parameters to simulate.

However Corpino teaches:
wherein the computer program product when executed on a computer provides a mission simulator for a user to select a plurality of mission parameters to simulate (Corpino Page 2810, Right “The simulation station includes a user interface represented by the control console block”, and Page 2811, Left the user interface is used to input data (to select) “3) manage the input/output with the user through the control console (display, keyboard, and mouse)” and Page 2813, Left a subset of the parameters are chosen for offline evaluation (a plurality of mission parameters to simulate) “At the present moment, data analysis is performed off real time, following a procedure that consists of importing data from files, handling, converting, and interpreting them. The most meaningful parameters are chosen and the respective graphs plotted and evaluated.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the experiment simulator disclosed by Mueller (562) in view of Slafer with the method of modeled a power provided based on the combination of data and simulated space environment parameters disclosed by Corpino.  One of ordinary skill in the art would have been motivated to make this modification in order to more accurately model the on-orbit response of the payload (Corpino Page 2812, Left “The simulator has been designed according to the principle that any simulated system should behave as the real one”).

With regard to claim 55 - 57, Mueller (562) in view of Slafer teaches all the elements of the parent claim 54, and does not appear to explicitly disclose: wherein performance data from real subsystems of the satellite from orbit and ground tests is used as the simulated conditions; and providing a mission simulator for a user to select a plurality of mission parameters to simulate.

However Corpino teaches:
wherein performance data from real subsystems of a satellite from orbit and ground tests is used as simulated conditions (Corpino Page 2812, Left voltage and current from solar cells are computed based on simulated external space environment using data to behave as the real solar cells (performance data is used as the simulated conditions), where more data would lead to a more real modeling (from orbit and ground tests), and where the simulated satellite altitude or sun position or thermal condition would be similar to the orbit data (performance data from real subsystems from orbit) “The simulator has been designed according to the principle that any simulated system should behave as the real one, … The simulated satellite’s equipment is: 1) Solar panels and EPS temperature sensors. Their models have been developed from data according to [26]. Using the simulated information of sun position, satellite attitude, and thermal conditions, the voltage and current supplied by each panel are computed.”)
providing a mission simulator for a user to select a plurality of mission parameters to simulate (Corpino Page 2810, Right “The simulation station includes a user interface represented by the control console block”, and Page 2811, Left the user interface is used to input data (to select) “3) manage the input/output with the user through the control console (display, keyboard, and mouse)” and Page 2813, Left a subset of the parameters are chosen for offline evaluation (a plurality of mission parameters to simulate) “At the present moment, data analysis is performed off real time, following a procedure that consists of importing data from files, handling, converting, and interpreting them. The most meaningful parameters are chosen and the respective graphs plotted and evaluated.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the experiment simulator disclosed by Mueller (562) in view of Slafer with the method of modeled a power provided based on the combination of data and simulated space environment parameters disclosed by Corpino.  One of ordinary skill in the art would have been motivated to make this modification in order to more accurately model the on-orbit response of the payload (Corpino Page 2812, Left “The simulator has been designed according to the principle that any simulated system should behave as the real one”).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller (562) in view of Slafer, and further in view of Corpino, and further in view of Spangelo et al. “Model Based Systems Engineering (MBSE) Applied to Radio Aurora Explorer (RAX) CubeSat Mission Operational Scenarios” (henceforth “Spangelo”).  Muller (562), Slafer, Corpino and Spangelo are analogous art since they are in the same field of satellite payload testing or simulation, and since they solve the same problem of verifying a payload design.

With regard to claim 43, Mueller (562) in view of Slafer teaches all the elements of the parent claim 40, and does not appear to explicitly disclose: wherein performance data from real subsystems of the satellite from orbit and ground tests is used as the simulated conditions.

However Corpino teaches:
wherein performance data from real subsystems of a satellite from orbit and ground tests is used as simulated conditions (Corpino Page 2812, Left voltage and current from solar cells are computed based on simulated external space environment using data to behave as the real solar cells (performance data is used as the simulated conditions), where more data would lead to a more real modeling (from orbit and ground tests), and where the simulated satellite altitude or sun position or thermal condition would be similar to the orbit data (performance data from real subsystems from orbit) “The simulator has been designed according to the principle that any simulated system should behave as the real one, … The simulated satellite’s equipment is: 1) Solar panels and EPS temperature sensors. Their models have been developed from data according to [26]. Using the simulated information of sun position, satellite attitude, and thermal conditions, the voltage and current supplied by each panel are computed.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the experiment simulator disclosed by Mueller (562) in view of Slafer with the method of modeling a power provided based on the combination of data and simulated space environment parameters disclosed by Corpino.  One of ordinary skill in the art would have been motivated to make this modification in order to more accurately model the on-orbit response of the payload (Corpino Page 2812, Left “The simulator has been designed according to the principle that any simulated system should behave as the real one”).

Mueller (562) in view of Slafer, and further in view of Corpino does not appear to explicitly disclose: wherein the computer program product when executed on a computer provides a mission simulator for a user to select a plurality of mission parameters to simulate.

However Spangelo teaches:
a computer provides a mission simulator for a user to select a plurality of mission parameters to simulate (Spangelo Page 10, Left various desired parameters are modified (user to select a plurality of mission parameters), and the simulation re-run with the updated values (to simulate) “This simulation environment enables us to evaluate design configurations, perform trade studies, and check requirements compliance. Analysis can also be automatIcally re-run with updated the parameter values … Using the simulation environment described above, we can perform parametric studies and use the multi-dimensional data visualization tools in PHX ModelCenter ®to interpret and analyze the results”).
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the experiment simulator disclosed by Mueller (562) in view of Slafer, and further in view of Corpino with the method of changing desired mission parameters in a mission simulator environment disclosed by Spangelo.  One of ordinary skill in the art would have been motivated to make this modification in order to analyze the on-orbit response of the payload (Spangelo Page 10, Left “This simulation environment enables us to evaluate design configurations, perform trade studies, and check requirements compliance”).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller (562) in view of Slafer, and further in view of Spangelo, and further in view of Xhafa et al. “Using STK Toolkit for Evaluating a GA base Algorithm for Ground Station Scheduling” (henceforth “Xhafa (Using)”), and further in view of Newton et al. (US 2015/0284109) (henceforth “Newton (109)”).  Muller (562), Slafer, Spangelo, Xhafa (Using) and Newton (109) are analogous art since they are in the same field of satellite testing or simulation, and since they solve the same problem of verifying a payload design.

With regard to claim 44, Mueller (562) in view of Slafer teaches all the elements of the parent claim 40, and does not appear to explicitly disclose: wherein the computer program product when executed on a computer provides a mission simulator for a user to select a plurality of mission parameters to simulate.

However Spangelo teaches:
a computer provides a mission simulator for a user to select a plurality of mission parameters to simulate (Spangelo Page 10, Left various desired parameters are modified (user to select a plurality of mission parameters), and the simulation re-run with the updated values (to simulate) “This simulation environment enables us to evaluate design configurations, perform trade studies, and check requirements compliance. Analysis can also be automatIcally re-run with updated the parameter values … Using the simulation environment described above, we can perform parametric studies and use the multi-dimensional data visualization tools in PHX ModelCenter® to interpret and analyze the results”).
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the experiment simulator disclosed by Mueller (562) in view of Slafer with the method of changing desired mission parameters in a mission simulator environment disclosed by Spangelo.  One of ordinary skill in the art would have been motivated to make this modification in order to analyze the on-orbit response of the payload (Spangelo Page 10, Left “This simulation environment enables us to evaluate design configurations, perform trade studies, and check requirements compliance”).

Mueller (562) in view of Slafer, and further in view of Spangelo does not appear to explicitly disclose: the method further comprises responsive to a user selecting as a mission parameter a specific orbit, showing the availability of real ground segment.

However Xhafa (Using) teaches:
the method further comprises responsive to a user selecting as a mission parameter a specific orbit, showing the availability of real ground segment (Xhafa (Using) Page 268, Right and Figure 6 spacecraft are selected to generated visibility windows (showing availability of real ground segment) “1) Generating the visibility windows:  Visibility windows between GS and SC are generated through a number of steps (see also snapshots of Figs. 2 to 6).” 
    PNG
    media_image1.png
    373
    447
    media_image1.png
    Greyscale
, and Figure 5 shows that spacecraft are associated with specific orbits (selecting as a mission parameter a specific orbit) 
    PNG
    media_image2.png
    353
    704
    media_image2.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the experiment simulator disclosed by Mueller (562) in view of Slafer, and further in view of Spangelo with the method of generating satellite visibility windows using specific satellite orbits and specific ground stations disclosed by Xhafa (Using).  One of ordinary skill in the art would have been motivated to make this modification in order to perform ground station scheduling (Xhafa (Using) Page 265, Left “It consists in computing feasible planning of communications between satellites or spacecraft (SC) and operations teams of Ground Station (GS).”).

Mueller (562) in view of Slafer, and further in view of Spangelo, and further in view of Xhafa (Using) does not appear to explicitly disclose: the method further comprises responsive to a user selecting as a mission parameter a specific orbit, showing the availability of launch opportunities.

However Newton (109) teaches: 
the method further comprises responsive to a user selecting as a mission parameter a specific orbit, showing the availability of launch opportunities (Newton (109) Abstract payload are matched with launches having available capacity (showing availability of launch opportunities) and meeting other desired requirements, and Figure 3 and 4, and Paragraph 39 a preferred orbit is selected and it is determined if there is a matching launch vehicle and/or spacecraft “Level 1 requirements can include, but are not limited to parameters such as preferred orbit”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the experiment simulator disclosed by Mueller (562) in view of Slafer, and further in view of Spangelo, and further in view of Xhafa (Using) with the method of matching launch opportunities with payloads disclosed by Newton (109).  One of ordinary skill in the art would have been motivated to make this modification in order to optimize the utilization of available payload capacity on the scheduled launches (Newton (109) Paragraph 7 “Current systems and methods are directed at scheduling secondary or hosted payloads to launch with primary payloads on spacecraft … In these scenarios, the primary mission may not require full use of the satellite's payload capacity in terms of size, weight, or power, underutilizing the value of the satellite to the owner/operator”).

Claims 46 - 47 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (562) in view of Slafer, and further in view of Benedetti et al. (US 6206327) (henceforth “Benedetti (327)”).  Muller (562), Slafer and Benedetti (327) are analogous art since they are in the same field of satellite design.

With regard to claim 46 and 47, Mueller (562) in view of Slafer teaches all the elements of the parent claim 45, and does not appear to explicitly disclose: a housing for the payload interface and communication link and for the data interface module and the power interface module, wherein the housing is arranged to have substantially the same dimensions as one or more subsystems of the satellite to be used with the payload.

However Benedetti (327) teaches:
a housing for a payload interface and communication link and for a data interface module and a power interface module, wherein the housing is arranged to have substantially the same dimensions as one or more subsystems of the satellite to be used with the payload (Benedetti (327) Column 4, Bottom and Figure 3 the bus comprises various electronics in bays which are enclosed (a housing for the payload interface) “The bus 20, as shown, includes a mission configurable space module 22 and a propulsion module 24 … Top panel 34 is provided for enclosing an upper portion of each bay 30 and is adapted to interface with payload 36 (a portion of which is shown in FIG. 3). The top panel 34 serves as a mission module payload interface” 
    PNG
    media_image3.png
    485
    920
    media_image3.png
    Greyscale
, and Column 5, Middle the power and data electronics are also inside the bays (and for the data and power interface module) “For purposes of the following description, the side access panels 38a-f are named in correspondence to the subsystem equipment or components they carry … The electrical power subsystem (EPS) 44 is carried by the EPS panel 38b. The electronics for Command & Data Handling subsystem (CDH) 46 are carried by CDH panel 38c.”, and Column 2, Top and Figure 1 the payload can fit almost exactly on top of the bus module (housing is arranged to have substantially the same dimensions as subsystems of the satellite) “This configuration, which includes a payload module 14 and core module 16 with integral propulsion subsystem 18, is specifically designed as a geosynchronous communications satellite” 
    PNG
    media_image4.png
    434
    597
    media_image4.png
    Greyscale
, and Col. 3, Top and Col. 5, Bottom the bus modules further comprise communications electronics (a housing for the communication link) “It is another object of the invention that the bus module maximize mission versatility through provision of removable side panels having standardized mounting hardware adapted to receive a variety of standardized subsystems components, including attitude reference components, communications components, and radiators”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the experiment simulator disclosed by Mueller (562) in view of Slafer with the bus/payload design comprising a payload interface disclosed by Benedetti (327).  One of ordinary skill in the art would have been motivated to make this modification in order to reduce satellite manufacturing costs (Benedetti (327) Abstract “A mission configurable modular satellite bus structure composed of several scalable modules, … each using standard subsystems or components with common structures and/or interfaces, that can be processed in parallel to minimize nonrecurring and recurring costs”).

Claims 48, 51 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (562) in view of Slafer, and further in view of Puig-Suari et al. (US 2014/0039729) (henceforth “Puig-Suari (729)”).  Muller (562), Slafer and Puig-Suari (729) are analogous art since they are in the same field of satellite design.

With regard to claim 48, Mueller (562) in view of Slafer teaches all the elements of the parent claim 45, and does not appear to explicitly teach: a payload mounting framework defining a payload volume suitable for mounting the payload.

However Puig-Suari (729) teaches:
a payload mounting framework defining a payload volume suitable for mounting the payload (Puig-Suari (729) Paragraph 36 the physical volume for the payload is standardized (defining a volume suitable for mounting the payload) “standardized form factor or packaging for a standardized satellite unit size. The standardized packaging of the avionics provides a standardized physical volume for the satellite mission payload. The standardized physical volume for the satellite mission payload provides a known volume for the mission developers to utilize”, and Figure 2A and 2B payload interface board 220 has a certain shape in avionics package, which is located in a single unit or multiple unit structure (a mounting framework) 
    PNG
    media_image5.png
    531
    663
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    342
    672
    media_image6.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the experiment simulator disclosed by Mueller (562) in view of Slafer with the cubesat layered mounting arrangement disclosed by Puig-Suari (729).  One of ordinary skill in the art would have been motivated to make this modification in order to increase flexibility and reduce costs (Puig-Suari (729) Paragraph 36 “Some of the features of a smaller, less costly, more flexible, re-usable and easily adaptable satellite avionics designs include a standardized form factor or packaging for a standardized satellite unit size”).

With regard to claim 51, Mueller (562) teaches a system for development and testing of a payload for a satellite prior to sending the payload to a satellite launcher to be integrated with the satellite for launching as a secondary payload of a launch vehicle, comprising: (Mueller (562) Paragraph 61 - 63 a simulator is used to simulate the entire experiment on orbit (a payload for a satellite), and allows for testing and modifying the experiment (development and testing) in a laboratory (prior to sending the payload to a satellite launcher to be integrated with the satellite) “The EMU simulator 72 will have a pre-loaded Mission Timeline, so the experimenter can simulate a full mission sequence … In contrast, the EMU simulation software 94 permits testing in the laboratory and provides an opportunity to modify the experiment up to a point much closer to launch time than conventional space vehicles”, and Paragraph 29 the experiment is transported to orbit (a payload for a satellite) “The present invention includes the sale, integration, transport to orbit, exposure in orbit and return of various internal support hardware and experiments as a service”, and Paragraph 47 “EMU simulation is particularly useful for ground simulations during the design and preparation of experimental packages” and Abstract the launch vehicle is an orbital vehicle comprising experiment trays having a standardized connection for the secondary experiments (for launching as a secondary payload of a launch vehicle) “The experimenter utilizes uniform experiment trays having a uniform connector for connection to an experiment management unit mounted on the orbital vehicle. … A commercial transportation system to and from orbit delivers a primary payload and provides a 24-hour return cycle for the internal secondary experiments, which provide a quick confirmation of technical experiment exposure to space and quick re-flight opportunities”)
a payload interface operable to connect to the payload, wherein the payload interface is configured to supply both data and power to the payload from a data interface module and a power interface module, (Mueller (562) Paragraph 69 “Experiment Management Unit (EMU) 30 (see FIGS. 1 and 6) on space vehicle 26 provides each experiment in an ECOBOX 20 with 28 VDC power, data recording for analog sensors, digital data recording through an RS-422 interface, TTL-compatible discrete digital control signals, and access to the K-1, 1553B avionics data bus in shadow mode.”)
a communication link, operable to couple the payload and an apparatus with a computer; wherein the apparatus is operable to emulate one or more subsystems of the satellite, such that the behaviour of the payload when connected to the apparatus via the payload interface and communication link is the same as when in the satellite, (Mueller (562) Paragraph 58 the EMU simulator provides communications data to the experiment (couple payload and apparatus) in the same manner as in the actual launch vehicle “The EMU simulator side connector 70 provides the same discrete, or separate signal or status message of communications data, power, power conditioning, data recording, data compression, and other services simulated from space launch vehicle 26 to various ECOBOX 20 units being tested prior to launch.”, and Paragraph 61-62 the operation of the payload is the same with the EMU simulator as with the actual launch vehicle (such that behavior of the payload is the same as when in the satellite) “The EMU simulator software 94 can simulate the entire flight profile and permit the experimenter to simulate the entire experiment in the laboratory well before flight time”, and Paragraph 103 the connected EMU simulator could use a personal computer processor (couple apparatus with a computer), where the payload would also be connected to the computer through the apparatus “The programmable EMU 30 utilizes a PowerPC 603e processor and a VxWorks real-time operating system”)
wherein the data interface module and power interface module are operable to be controlled by a computer-implemented method performed by a computer program product to simulate conditions that the payload may undergo in the satellite when the satellite is in orbit, wherein the computer-implemented method comprises: simulating one or more conditions of the satellite on a space mission; (Mueller (562) Paragraph 61-62 software is used (a computer program product) to simulate the entire experiment on orbit (simulating one or more conditions on orbit on a space mission) “The EMU simulator software 94 can simulate the entire flight profile and permit the experimenter to simulate the entire experiment in the laboratory well before flight time”, and Paragraph 103-104 the simulation is performed from pre-loaded information and could use a personal computer processor (a computer-implemented method) “The programmable EMU 30 utilizes a PowerPC 603e processor and a VxWorks real-time operating system … The EMU simulator 72 will have a pre-loaded Mission Timeline, so the experimenter can simulate a full mission sequence”, and Paragraph 29 the experiment is transported to orbit (a payload for a satellite) “The present invention includes the sale, integration, transport to orbit, exposure in orbit and return of various internal support hardware and experiments as a service”, and Paragraph 47 “EMU simulation is particularly useful for ground simulations during the design and preparation of experimental packages”)
whereby the behaviour of the payload under the simulated conditions can be monitored and the payload operated, (Mueller (562) Paragraph 58 the EMU simulator includes the connectors for data recording, where the EMU simulator can simulate an entire experiment (payload under simulated conditions can be monitored) “The EMU simulator side connector 70 provides the same discrete, or separate signal or status message of communications data, power, power conditioning, data recording, data compression, and other services simulated from space launch vehicle 26 to various ECO BOX 20 units being tested prior to launch.”, and Paragraph 57 experiments receive timing signals and power control (whereby the payload operated) “The operation of the EMU is controlled by a control system 49, to provide the necessary timing for experiments, power control, signal buffering data storage and the like.”)
wherein the computer-implemented method comprises:
controlling the payload to undergo a simulation comprising said one or more simulated conditions; and (Mueller (562) Paragraph 104 desired mission sequence steps can be performed through the EMU simulator on the experiment (controlling the payload to under a simulation) “The EMU simulator 70 mimics all physical and functional interfaces of the EMU 30. It will include a launch vehicle electrical interface plug and experiment-specific software to verify power, command discrete, 1553B avionics bus, and data recording interfaces. The EMU simulator 72 will have a pre-loaded Mission Timeline, so the experimenter can simulate a full mission sequence.”)
monitoring the payload to determine its behaviour while undergoing the one or more simulated conditions, (Mueller (562) Paragraph 116 experimental results are verified, where it is implicit that the results are monitored during the experiment “Using the EMU simulator 72 provided by Kistler, the experimenter shall verify the experiment meets its functional requirements when connected to a 1553B interface specified in the ICD”)

Mueller (562) does not appear to explicitly disclose: wherein the computer program product provides a user interface which controls the payload in the satellite in the simulation of the space mission, and wherein the same user interface is used to provide actual control of the payload in the satellite on the actual space mission.

However Slafer teaches:
a program product provides a user interface which controls a payload in a satellite in a simulation of a space mission, and wherein the same user interface is used to provide actual control of the payload in the satellite on the actual space mission. (Slafer Page 4, Left commands are entered through a user interface (user interface with controls the payload) “Uplink configuration commands are entered through the DSS user interface and change telemetered unit states appropriately”, Page 7, Right the communications payload is part of the simulation “The GSMST system expands the basic MST to incorporate the DSS to simulate the … payload; and provides the capability to interface the complete simulator to a ground station emulator”, and Page 10, Right an actual ground environment can be used (same user interface is used) “During this phase the sequential transitions between control modes was exercised using the actual ground environment”, and Page 11, Left various simulated mission operations can be performed (on the actual space mission) “The high fidelity simulation capabilities of the GSMST supported real-time rehearsals which involved verifying all geosynchronous transfer orbit activities, including ground attitude determination, maneuver planning and execution, and mission timeline validation.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the experiment simulator disclosed by Mueller (562) with the dynamic satellite simulator user interface disclosed by Slafer.  One of ordinary skill in the art would have been motivated to make this modification in order to provide training for operators (Slafer Page 11, Left “The high fidelity simulation capabilities of the GSMST supported real-time rehearsals which involved verifying all geosynchronous transfer orbit activities, including ground attitude determination, maneuver planning and execution, and mission timeline validation.)

Mueller (562) in view of Slafer does not appear to explicitly disclose: a framework for supporting the payload in a desired orientation.

However Puig-Suari (729) teaches:
a framework for supporting a payload in a desired orientation (Puig-Suari (729) Paragraph 40 the payload interfaces with the avionics in a specific direction using stackable connectors (supporting a payload in a desired orientation) “Another feature of a smaller, less costly, more flexible, re-usable and easily adaptable satellite avionics designs include a standardized physical and electrical interface to the satellite mission payload. Physical and electrical interface to the processor and other functional blocks within the main system board can be provided by use of one or more stackable connectors. The stackable connectors provide a payload user optional access to and use of a portion of the functionality of the processor and other functional blocks of the main system board of the avionics package”, and Paragraph 37 different numbers and sizes of payloads are accommodated, however in a specific stacking direction (supporting a payload in a desired orientation) “In yet another alternative, a 3-unit, form factor can include a single satellite consuming a 3-unit form factor containing an avionics package and one or more payloads”, and Figure 2A and 2B and Paragraph 45 payload interface board 220 is one of the layers of the avionics package (supporting in a desired orientation), which is located in a single unit or multiple unit structure (a mounting framework) 
    PNG
    media_image5.png
    531
    663
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    342
    672
    media_image6.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the experiment simulator disclosed by Mueller (562) in view of Slafer with the cubesat layered mounting arrangement disclosed by Puig-Suari (729).  One of ordinary skill in the art would have been motivated to make this modification in order to increase flexibility and reduce costs (Puig-Suari (729) Paragraph 36 “Some of the features of a smaller, less costly, more flexible, re-usable and easily adaptable satellite avionics designs include a standardized form factor or packaging for a standardized satellite unit size”).

With regard to claim 53, Mueller (562) in view of Slafer, and further in view of Puig-Suari (729) teaches all the elements of the parent claim 51, and further teaches:
wherein the framework is modular and the size of the framework can be reconfigured by connecting two or more separate frame modules connected together (Puig-Suari (729) Paragraph 37 different numbers and sizes of payloads are accommodated “Alternatively, a 3-unit, form factor can include a first single satellite consuming a 2-unit form factors and a second single satellite consuming a I-unit form factor, each satellite containing an avionics package and one or more payloads.”)

Claims 49 - 50 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (562) in view of Slafer, and further in view of Benedetti (327), and further in view of Puig-Suari (729).  Muller (562), Slafer, Benedetti (327) and Puig-Suari (729) are analogous art since they are in the same field of satellite design.

With regard to claim 49 and 50, Mueller (562) in view of Slafer teaches all the elements of the parent claim 45, and does not appear to explicitly disclose: a housing for the payload interface and communication link, and for the data interface module and the power interface module.

However Benedetti (327) teaches:
a housing for a payload interface and communication link and for a data interface module and a power interface module, wherein the housing is arranged to have substantially the same dimensions as one or more subsystems of the satellite to be used with the payload (Benedetti (327) Column 4, Bottom and Figure 3 the bus comprises various electronics in bays which are enclosed (a housing for the payload interface) “The bus 20, as shown, includes a mission configurable space module 22 and a propulsion module 24 … Top panel 34 is provided for enclosing an upper portion of each bay 30 and is adapted to interface with payload 36 (a portion of which is shown in FIG. 3). The top panel 34 serves as a mission module payload interface” 
    PNG
    media_image3.png
    485
    920
    media_image3.png
    Greyscale
, and Column 5, Middle the power and data electronics are also inside the bays (and for the data and power interface module) “For purposes of the following description, the side access panels 38a-f are named in correspondence to the subsystem equipment or components they carry … The electrical power subsystem (EPS) 44 is carried by the EPS panel 38b. The electronics for Command & Data Handling subsystem (CDH) 46 are carried by CDH panel 38c.”, and Column 2, Top and Figure 1 the payload can fit almost exactly on top of the bus module (housing is arranged to have substantially the same dimensions as subsystems of the satellite) “This configuration, which includes a payload module 14 and core module 16 with integral propulsion subsystem 18, is specifically designed as a geosynchronous communications satellite” 
    PNG
    media_image4.png
    434
    597
    media_image4.png
    Greyscale
, and Col. 3, Top and Col. 5, Bottom the bus modules further comprise communications electronics (a housing for the communication link) “It is another object of the invention that the bus module maximize mission versatility through provision of removable side panels having standardized mounting hardware adapted to receive a variety of standardized subsystems components, including attitude reference components, communications components, and radiators”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the experiment simulator disclosed by Mueller (562) in view of Slafer with the bus/payload design comprising a payload interface disclosed by Benedetti (327).  One of ordinary skill in the art would have been motivated to make this modification in order to reduce satellite manufacturing costs (Benedetti (327) Abstract “A mission configurable modular satellite bus structure composed of several scalable modules, … each using standard subsystems or components with common structures and/or interfaces, that can be processed in parallel to minimize nonrecurring and recurring costs”).

Mueller (562) in view of Slafer, and further in view of Benedetti (327) does not appear to explicitly disclose: a payload mounting framework defining a payload volume suitable for mounting the payload.

However Puig-Suari (729) teaches:
a payload mounting framework defining a payload volume suitable for mounting the payload (Puig-Suari (729) Paragraph 36 the physical volume for the payload is standardized (defining a volume suitable for mounting the payload) “standardized form factor or packaging for a standardized satellite unit size. The standardized packaging of the avionics provides a standardized physical volume for the satellite mission payload. The standardized physical volume for the satellite mission payload provides a known volume for the mission developers to utilize”, and Figure 2A and 2B payload interface board 220 has a certain shape in avionics package, which is located in a single unit or multiple unit structure (a mounting framework) 
    PNG
    media_image5.png
    531
    663
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    342
    672
    media_image6.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the experiment simulator disclosed by Mueller (562) in view of Slafer, and further in view of Benedetti (327) with the cubesat layered mounting arrangement disclosed by Puig-Suari (729).  One of ordinary skill in the art would have been motivated to make this modification in order to increase flexibility and reduce costs (Puig-Suari (729) Paragraph 36 “Some of the features of a smaller, less costly, more flexible, re-usable and easily adaptable satellite avionics designs include a standardized form factor or packaging for a standardized satellite unit size”).

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller (562) in view of Slafer, and further in view of Puig-Suari (729), and further in view of Corpino.  Muller (562), Slafer, Puig-Suari (729) and Corpino are analogous art since they are in the same field of satellite design.

With regard to claim 52, Mueller (562) in view of Slafer, and further in view of Puig-Suari (729) teaches all the elements of the parent claim 51, and does not appear to explicitly disclose: a controller arranged to control the apparatus.

However Corpino teaches:
a controller arranged to control the apparatus (Corpino Page 2816, Left microcontrollers execute processes to implement a HIL simulation of a Cubesat “In particular, the onboard software has been adjusted, as the HIL simulation revealed synchronization conflicts between processes running on different onboard microcontrollers.“)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the experiment simulator disclosed by Mueller (562) in view of Slafer, and further in view of Puig-Suari (729) with the method of performing a HIL simulation of a Cubesat disclosed by Corpino.  One of ordinary skill in the art would have been motivated to make this modification in order to more accurately model the on-orbit response of the payload (Corpino Page 2816, Left “For example, using the HIL facility helped to identify unexpected interactions between different devices during the integration of the CubeSat”).

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller (562) in view of Slafer, and further in view of Corpino, and further in view of Xhafa (Using), and further in view of Newton (109).  Muller (562), Slafer, Corpino, Xhafa (Using) and Newton (109) are analogous art since they are in the same field of satellite testing or simulation, and since they solve the same problem of verifying a payload design.

With regard to claim 58, Mueller (562) in view of Slafer teaches all the elements of the parent claim 54, and does not appear to explicitly disclose: wherein performance data from real subsystems of the satellite from orbit and ground tests is used as the simulated conditions; and providing a mission simulator for a user to select a plurality of mission parameters to simulate.

However Corpino teaches:
wherein performance data from real subsystems of a satellite from orbit and ground tests is used as simulated conditions (Corpino Page 2812, Left voltage and current from solar cells are computed based on simulated external space environment using data to behave as the real solar cells (performance data is used as the simulated conditions), where more data would lead to a more real modeling (from orbit and ground tests), and where the simulated satellite altitude or sun position or thermal condition would be similar to the orbit data (performance data from real subsystems from orbit) “The simulator has been designed according to the principle that any simulated system should behave as the real one, … The simulated satellite’s equipment is: 1) Solar panels and EPS temperature sensors. Their models have been developed from data according to [26]. Using the simulated information of sun position, satellite attitude, and thermal conditions, the voltage and current supplied by each panel are computed.”)
providing a mission simulator for a user to select a plurality of mission parameters to simulate (Corpino Page 2810, Right “The simulation station includes a user interface represented by the control console block”, and Page 2811, Left the user interface is used to input data (to select) “3) manage the input/output with the user through the control console (display, keyboard, and mouse)” and Page 2813, Left a subset of the parameters are chosen for offline evaluation (a plurality of mission parameters to simulate) “At the present moment, data analysis is performed off real time, following a procedure that consists of importing data from files, handling, converting, and interpreting them. The most meaningful parameters are chosen and the respective graphs plotted and evaluated.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the experiment simulator disclosed by Mueller (562) in view of Slafer with the method of modeled a power provided based on the combination of data and simulated space environment parameters disclosed by Corpino.  One of ordinary skill in the art would have been motivated to make this modification in order to more accurately model the on-orbit response of the payload (Corpino Page 2812, Left “The simulator has been designed according to the principle that any simulated system should behave as the real one”).

Mueller (562) in view of Slafer, and further in view of Corpino does not appear to explicitly disclose: responsive to a user selecting as a mission parameter a specific orbit, showing the availability of real ground segment.

However Xhafa (Using) teaches:
responsive to a user selecting as a mission parameter a specific orbit, showing the availability of real ground segment (Xhafa (Using) Page 268, Right and Figure 6 spacecraft are selected to generated visibility windows (showing availability of real ground segment) “1) Generating the visibility windows:  Visibility windows between GS and SC are generated through a number of steps (see also snapshots of Figs. 2 to 6).” 
    PNG
    media_image1.png
    373
    447
    media_image1.png
    Greyscale
, and Figure 5 shows that spacecraft are associated with specific orbits (selecting as a mission parameter a specific orbit) 
    PNG
    media_image2.png
    353
    704
    media_image2.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the experiment simulator disclosed by Mueller (562) in view of Slafer, and further in view of Corpino with the method of generating satellite visibility windows using specific satellite orbits and specific ground stations disclosed by Xhafa (Using).  One of ordinary skill in the art would have been motivated to make this modification in order to perform ground station scheduling (Xhafa (Using) Page 265, Left “It consists in computing feasible planning of communications between satellites or spacecraft (SC) and operations teams of Ground Station (GS).”).

Mueller (562) in view of Slafer, and further in view of Corpino, and further in view of Xhafa (Using) does not appear to explicitly disclose: responsive to a user selecting as a mission parameter a specific orbit, showing the availability of launch opportunities.

However Newton (109) teaches: 
the method further comprises responsive to a user selecting as a mission parameter a specific orbit, showing the availability of launch opportunities (Newton (109) Abstract payload are matched with launches having available capacity (showing availability of launch opportunities) and meeting other desired requirements, and Figure 3 and 4, and Paragraph 39 a preferred orbit is selected and it is determined if there is a matching launch vehicle and/or spacecraft “Level 1 requirements can include, but are not limited to parameters such as preferred orbit”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the experiment simulator disclosed by Mueller (562) in view of Slafer, and further in view of Corpino, and further in view of Xhafa (Using) with the method of matching launch opportunities with payloads disclosed by Newton (109).  One of ordinary skill in the art would have been motivated to make this modification in order to optimize the utilization of available payload capacity on the scheduled launches (Newton (109) Paragraph 7 “Current systems and methods are directed at scheduling secondary or hosted payloads to launch with primary payloads on spacecraft … In these scenarios, the primary mission may not require full use of the satellite's payload capacity in terms of size, weight, or power, underutilizing the value of the satellite to the owner/operator”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Smith et al. “The ExplanetSat Mission to Detect Transiting Exoplanets with a Cubesat Space Telescope” teaches a HWIL test bed for Cubesat.
Judd et al. (US 11021274) teaches a docking station for a CubeSat that provides power and communications for testing and development.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148